Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 1 of 6 Page ID #:132




 1 Matthew Borden, Esq. (SBN: 214323)
         borden@braunhagey.com
 2 David H. Kwasniewski, Esq. (SBN: 281985)
         kwasniewski@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP
     351 California Street, 10th Floor
 4 San Francisco, CA 94104
     Telephone: (415) 599-0210
 5 Facsimile: (415) 599-0210

 6 Attorneys for Defendant
     Ancient Brands, LLC
 7

 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12

13 SHANE WINKELBAUER, individually,                  Case No. 2:21-cv-03503-FLA-KS
   and on behalf of all others similarly
14 situated,
                                                     DEFENDANT ANCIENT
                                                     BRANDS, LLC’S OBJECTION
15                         Plaintiff,                TO PLAINTIFF’S REQUEST
                                                     FOR DISMISSAL WITHOUT
16             -against-                             PREJUDICE AND REQUEST
                                                     FOR ORDER TO SHOW CAUSE
17 ANCIENT BRANDS, LLC, and DOES 1-
     10, inclusive,
18                                                   Hon. Fernando L. Aenlle-Rocha
                           Defendant.
19
                                                     Complaint Filed: March 16, 2021
                                                     Removed: April 23, 2021
20

21

22

23

24

25

26

27

28

                                                                 Case No: 2:21-cv-03503-FLA-KS
                 OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 2 of 6 Page ID #:133




 1         Pursuant to the Court’s May 14, 2021 Order (Dkt. No. 7), Defendant Ancient
 2 Brands, LLC respectfully submits this Objection to Plaintiff’s Request for Dismissal

 3 without Prejudice.

 4         Ancient Brands appreciates that the Court has provided it the opportunity to
 5 address the issue of whether Plaintiff can simply dismiss without prejudice and shop

 6 for a new judge because, all too often, this issue escapes review. For the reasons

 7 below, Ancient Brands respectfully asks the Court to dismiss this action with

 8 prejudice and order Plaintiff to show cause why he should not be sanctioned.

 9         This was a fake case. Plaintiff was recruited, not injured. Plaintiff’s lawyers
10 made up the claims and then solicited “plaintiffs” to bring them. Their goal was to

11 try to force Ancient Brands to pay some amount less than what it would cost to

12 dismiss the case. This happens all the time.1

13         Even worse, plaintiff lawyers often navigate similar bogus pleadings past a
14 motion to dismiss, which costs innocent businesses, small and big, hundreds of

15 millions of dollars, and has earned the federal courts of California the ignominious

16 title of the “Food Court.” Id. At that point, the pressure to resolve frivolous claims is

17 even greater given that discovery costs range into the millions. This lucrative setup

18 has incentivized plaintiff lawyers to inundate California federal courts with all sorts

19 of made up claims by uninjured, repeat plaintiffs, using cut-and-paste pleadings. Id.

20 Such claims benefit plaintiff lawyers at the expense of businesses and do nothing to

21 help consumers, which is the purported goal of such cases. Id.

22
     1
23     As one publication studying the problem noted, the swiftly rising tide of labeling
     “class action” cases is just the “tip of the iceberg” because “There are also numerous
24
     lawsuits that class action lawyers have threatened to bring by sending businesses a
25   demand letter. Businesses sometimes choose to settle even before a lawsuit is filed.
     They know that the cost of seeking dismissal of a claim, which could cost $50,000 to
26
     $100,000, is far more expensive than the $10,000 to $25,000 that the lawyer would
27   accept to make the lawsuit go away.” See James Muehlberger, et al., “The Food
     Court,” (Feb. 2017), available at https://instituteforlegalreform.com/wp-
28
     content/uploads/2020/10/TheFoodCourtPaper_Pages.pdf.
                                              1                  Case No: 2:21-cv-03503-FLA-KS
                 OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 3 of 6 Page ID #:134




 1         The lawyers threatening many of these claimed “class actions” understand that
 2 the cases could never qualify for class treatment because the plaintiff was solicited,

 3 rather than injured. As Judge Patel in the Northern District of California explained,

 4 where lawyers have engaged in such conduct, a “class” should not be certified:

 5                It is clear from the record that plaintiff’s counsel, and not
                  plaintiff, is the driving force behind this action. Such a
 6
                  “cart before the horse” approach to litigation is not the
 7                proper mechanism for the vindication of legal rights. See
                  Meachum v. Outdoor World Corp., 171 Misc.2d 354, 654
 8
                  N.Y.S.2d 240, 369 (1996) (“Solicitation of clients for the
 9                commencement or continuation of a class action is
                  improper, sufficient to warrant denial of class action
10
                  certification.”).
11
     Bodner v. Oreck Direct, LLC , No. C 06-4756 MHP, 2007 WL 1223777, *2-3 (N.D.
12
     Cal. Apr. 25, 2007) (denying certification where “[t]hat plaintiff’s counsel
13
     constructed this lawsuit before it had a plaintiff cannot be denied.”).
14
           As seen below, this case is a paradigmatic example of the abusive practices
15
     chronicled by commentators.
16
           On June 10, 2020, Plaintiff’s lawyers sent a letter to Ancient Brands on behalf
17
     of “Brianna Barrett,” claiming that she was injured by Ancient Brand’s protein
18
     powder. (Declaration of Matthew Borden (“Borden Decl.”), Ex. 1.) Even though the
19
     net weight is clearly stated and correctly placed on the package per FDA regulations,
20
     the letter claimed that Ms. Barrett somehow received less protein powder than she
21
     thought she was getting. (Id.) Ancient Brands did not respond to the letter because it
22
     deemed the claim to be frivolous.
23
           On September 11, 2020, Plaintiff’s lawyer sent a new demand letter, along
24
     with a cut-and-paste complaint venued in the Central District of California. (Borden
25
     Decl., Ex. 2.) The letter stated: “to date, Defendant has not responded to the CLRA
26
     notice letter. Attached is a copy of Plaintiff’s unfiled Class Action Complaint. If you
27

28

                                              2                  Case No: 2:21-cv-03503-FLA-KS
                 OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 4 of 6 Page ID #:135




 1 wish to discuss this matter prior to Plaintiff initiating formal litigation, then please

 2 contact me at zchrzan@clarksonlawfirm.com.” (Id.)

 3        On November 4, 2020, Ancient Brands responded to Ms. Barrett’s letter. In its
 4 response, Ancient Brands explained why the container was not completely filled with

 5 protein powder: “As you probably know, because the product is a powder, settling is

 6 normal during transport. Further, because the packages must be completely sealed for

 7 sanitary purposes, they must be less than completely filled so that powder does not

 8 billow up and interfere with the sealing process.” (Borden Decl., Ex. 3.) Despite

 9 Plaintiff’s threat to sue immediately, nothing happened.

10        On March 15, 2021, Plaintiff’s lawyer sent Ancient Brands yet another
11 demand letter, this time on behalf of the Plaintiff in this action “Shane Winkelbauer.”

12 (Borden Decl., Ex. 4.) The “new” letter was virtually identical to the cut-and-paste

13 demand letter Plaintiff’s lawyer had sent on behalf of “Brianna Barrett.” (Compare

14 Borden Decl. Ex. 1 and Ex. 4.)

15        On March 16, 2021, Plaintiff’s lawyer filed the instant lawsuit in Los Angeles
16 County Superior Court. (Dkt. 1, Ex. B.) The pleading was virtually identical to the

17 cut-and-paste pleading attached to the Barrett demand letter, except that the factual

18 allegations that federal jurisdiction existed under the Class Action Fairness Act

19 (“CAFA”) had been stripped out. (Compare Dkt. 1, Ex. B with Borden Decl., Ex. 2.)

20 At this point, Plaintiff’s lawyer had been on notice for several months that the reason

21 that Ancient Brands’ protein powder product had empty space in the container was,

22 as is always the case, related to settling during transportation and how the container

23 is filled and sealed. (Borden Decl., Ex. 3.)

24        After Ancient Brands was forced to incur the expense of removing the case,
25 and after it was assigned to this Court, Plaintiff filed a dismissal. (Dkt. 6.) In the

26 dismissal, Plaintiff seeks to preserve the ability to re-file this case in what his lawyers

27 perceive to be a more favorable forum. (Id.) He should not be allowed to do so. He is

28 blatantly forum shopping and judge shopping. His claims lack merit. See, e.g., Ebner

                                             3                  Case No: 2:21-cv-03503-FLA-KS
                OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 5 of 6 Page ID #:136




 1 v. Fresh, Inc., 838 F.3d 958, 961 (9th Cir. 2016) (plaintiff could not plausibly allege

 2 he was misled by supposedly oversized lip balm container when the weight of the

 3 product was clearly disclosed). And he filed this case in state court, when his lawyers

 4 knew that it belonged in federal court, to force Ancient Brands to incur the costs of

 5 removal. This tactic is an abuse of the legal system and part of a broader enterprise

 6 that is making a farce of the federal courts in this State. Since June 2019, Plaintiff’s

 7 lawyers have filed 20 putative class actions, using captive plaintiffs. 2

 8         In similar circumstances, courts have repeatedly held that dismissal with
 9 prejudice is appropriate. Grimaldi v. Nevada, 2010 WL 5141757, *2 (D. Nev. 2010)

10 (“[D]efendants would be prejudiced if this [c]ourt dismisses this action without

11 prejudice, as it would permit plaintiff to circumvent defendants’ proper removal of

12 this action ....”); Mehle v. Trinity Highway Products, LLC, 131 F. Supp. 3d 857 (D.

13 Minn. 2015) (holding that a forum shopper’s “buyer’s remorse” was not a sufficient

14 reason to dismiss voluntarily without prejudice). See also Thatcher v. Hanover Ins.

15 Group, Inc., 659 F.3d 1212, 1214 (8th Cir. 2011) (“A party is not permitted to

16 dismiss merely . . . to seek a more favorable forum.”); Harvey Specialty & Supply,

17 Inc. v. Anson Flowline Equip. Inc., 434 F.3d 320, 324 n.15 (5th Cir. 2005)

18 (“[P]laintiffs in removed cases frequently use the rule [FRCP 41(a)(1)] to refile an

19 action in state court to secure their preferred forum by, inter alia, adding nondiverse

20 parties.”).

21

22

23
     2
      Borden Decl., Ex. 5, Courthouse News Service Results of Cases Filed by Clarkson
24
     Law Firm. See, e.g., Prescott v. Nestle USA, Inc., 2020 WL 7053317 (N.D. Cal. Nov.
25   25, 2020) (representing Steven Prescott and Linda Cheslow); Prescott v. Bayer
     HealthCare LLC, 2020 WL 4430958 (N.D. Cal. July 31, 2020); Cheslow v.
26
     Ghirardelli Chocolate Company, 2020 WL 6342929 (N.D. Cal. Oct. 29, 2020);
27   Gunaratna v. Dennis Gross Cosmetology LLC, 2020 WL 8509681 (C.D. Cal. Nov.
     13, 2020); Gunaratna v. Country Life, LLC, 2019 WL 5295741 (C.D. Cal. Oct. 10,
28
     2019).
                                              4                  Case No: 2:21-cv-03503-FLA-KS
                 OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8 Filed 05/28/21 Page 6 of 6 Page ID #:137




 1         For all these reasons, this action should be dismissed with prejudice, and
 2 Plaintiff should be ordered to show cause why he should not have to reimburse all of

 3 Ancient Brands’ legal fees, $22,293 to date. (Borden Decl. ¶¶ 13-15.) In specific,

 4 Plaintiff should be required to file a statement under oath:

 5        (1)    Attesting that he was not recruited by his lawyers;
 6        (2)    Detailing why he stripped the federal jurisdiction allegations from his
 7               pleading;
 8        (3)    Explaining why he dismissed this case, yet wants to retain the right to
 9               sue Ancient Brands; and
10        (4)    Identifying what non-frivolous basis he would have for maintaining
11               such claims.
12

13 Dated: May 28, 2021                            Respectfully Submitted,
14                                                BRAUNHAGEY & BORDEN LLP
15

16
                                                  By: /s/ Matthew Borden
17
                                                  Matthew Borden, Esq.
18                                                BraunHagey & Borden LLP
19                                                351 California Street, 10th Floor
                                                  San Francisco, CA 94104
20                                                Tel. & Fax: (415) 599-0210
21
                                                  Attorneys for Defendant
22                                                Ancient Brands, LLC
23

24

25

26

27

28

                                             5                  Case No: 2:21-cv-03503-FLA-KS
                OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
